DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.

Drawings
Examiner has considered Applicant’s arguments concerning the drawings and finds them persuasive.  Objections to the drawings are withdrawn.

 Claims
Applicant has amended claims 1 & 6, and cancelled claim 5.  Claim objections are withdrawn.

Allowable Subject Matter
Claims 1 & 6 are allowed.  The following is an examiner’s statement of reasons for allowance:  Examiner has carefully considered Applicant’s arguments and reasoning, and concurs with Applicant’s assertion that Cho does not appear to teach or reasonably suggest an overlap between display substrate Lee et al. (US PGPUB 2014/0240933 A1, “Lee” hereinafter) who discloses Flexible Display Device and Method of Manufacturing the Same.  At figure 3B (depicted below), Lee depicts a flexible display device comprising display panel 100 including first and second substrates 110 and 120 which may be facing and coupled to each other, back plate 130 and light blocking member 140 
    PNG
    media_image1.png
    290
    544
    media_image1.png
    Greyscale
that may be provided under first substrate 110; first substrate 110 may be a flexible thin film substrate, and may be formed, for example, of a plastic material or a metal foil and may include a display part that may have a plurality of pixels and may be covered by second substrate 120, a non-display part that may be provided near the display part and may be coupled to second substrate 120, bending part 115 that may extend from one side of the non-display part and may be bent at a certain curvature, and a pad part 116.  Lee depicts pad part 116 of first substrate 110 electrically connected to first flexible circuit board 200 of the panel driver.  Thus Lee suggests a display panel comprising a convex portion that comprises a region overlapping with a flexible printed circuit.  Lee differs from the claimed invention, however, in that Lee specifically teaches that bending part 115 extends from a non-display part of display panel 100, thus bending part 115, analogous to the claimed third region / convex portion, represents a non-display part that could not reasonably comprise a display portion, as claimed in the instant invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURENCE J LEE/Primary Examiner, Art Unit 2624